McMILLAN, District Judge.
Defendants have moved for a postponement because of current publicity about an unfortunate event a week or so ago, in which two heart patients of the Sanger Clinic died following surgery at Charlotte Memorial Hospital, reportedly because of a mistake by the hospital pharmacy in the labeling of a fluid used in the procedure.
The case has received much newspaper, radio and television coverage.
Counsel for the plaintiff yielded to the impulse to get on television and plead his case Friday night, February 5, 1988.
Dr. Francis Robicsek was quoted in the Saturday, February 6, 1988, CHARLOTTE OBSERVER about the deaths of the patients of The Sanger Clinic at Memorial Hospital. Today’s CHARLOTTE OBSERVER carries a lengthy, second front feature article on the subject.
I question whether juries are influenced, adversely or favorably, any more than judges, by news stories and out of court statements by lawyers and litigants. They, of course, have immediate reactions, as I do, to first information about tragic events. It is my own belief that juries are less influenced by “passion, prejudice and sympathy” than individual judges, and that this jury, this week, could try this case in fairness to everybody.
Nevertheless, although my views are based on forty-two years of almost weekly experience in the trial of cases, I may be in a minority among judges in my respect for the integrity of the jury in the face of propaganda and publicity. Since the parties, for good reasons or bad, have gone public on the absolute eve of trial, I think it advisable to leave them in that forum for a little while, until they realize that newspapers and television are not the forum provided by law for the decision of serious legal controversies.
IT IS THEREFORE ORDERED:
1. That the case will not be tried this term.
2. That counsel and parties will refrain from making statements for publication about this case at any time following the mailing of the calendar upon which this case next appears for trial.